719 S.E.2d 620 (2011)
George E. BUTLER II
v.
The HAMMOCKS, LLC, a North Carolina Limited Liability Company; The Hammocks Association, Inc., a North Carolina Non-Profit Corporation; and Bald Head Island Limited, LLC, a Texas Limited Liability Company.
No. 473P11.
Supreme Court of North Carolina.
December 8, 2011.
George E. Butler, II, Pro Se & Attorney, for Butler, George E. (II).
Gregory W. Brown, Raleigh, for the Hammocks, LLC, et al.
Kevin M. Capalbo, Morrisville, for Brown, James, et al.
Hope Derby Carmichael, Raleigh, for the Hammocks Association, Inc.
Sandra L. Darby, for Groux, Richard, et al.
Tonya R. Deem, Winston-Salem, for Deem, Tonya, et al.
Joshua B. Durham, Charlotte, for Scott, William, et al.
Alexander B. Stubbs, for Katz, Barbara, et al.
William M. Bakkeby, Jr., for Bakkeby, William M. (Jr.), et al.
Gregory J. Balzano, for Balzano, Gregory J., et al.
Danny H. Brewer, for Brewer, Danny H., et al.
S. Danny Fell, for Fell, S. Danny, et al.
Joe Hall, for Hall, Joe, et al.
Andrew L. Jiranek, for Jiranek, Andrew L., et al.
David R. Kittner, for Kittner, David R.
Ronald A. Matamoros, for Matamoros, Ronald A., et al.
Katheryn W. Mims, for Mims, Katheryn W.
Jeffrey Noecker, for Noecker, Jeffrey, et al.
Paul Ostrowski, for Ostrowski, Paul, et al.
William Paulikas, for Paulikas, William, et al.
Theodor Richman, for Richman, Theodor, et al.
Janice C. Ryan, for Ryan, Janice C.
Bill Staton, for Staton, Bill, et al.
H. Powers Thomas, for Thomas, H. Powers, et al.
F. Lee Weaver, Matthews, for Weaver, F. Lee.
Ashley B. Currin, Esq., for The Hammocks, LLC, et al.


*621 ORDER

Upon consideration of the petition filed by Plaintiff on the 7th of November 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."
HUDSON, J. recused.